Mr. Chief Justice CatoN delivered the opinion of the Court. The case of Petersburg v. Metzker, 21 Ill. 205, settles this case. The authority conferred upon the city to pass this ordinance is broader even than in that case, and we recognized the authority in that case for the city to pass ordinances to punish parties who commit assault and batteries; and the only objection to the ordinance was, that it imposed a greater punishment than is inflicted by the general laws of the State. Here the punishment is precisely the same, and we regard the power of the' city to pass the ordinance as unquestionable. The judgment is reversed, and the cause remanded. Judgment reversed*